DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two-cylinder walls” in claims 1 and 12 and  “as the blade extends through the at least two-cylinder walls” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12, line 1 sets forth the limitation “at least two-cylinder walls”.  The term “at least” includes more than two-cylinder walls.  The disclosure does not teach how three or more cylinder walls would be configured in the cutting assembly.
Regarding claim 1, the disclosure does not teach “as the blade extends through the at least two-cylinder walls”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Trudeau et al. (9,038,723), hereinafter Trudeau.
Regarding claim 1, Kim teaches an assembly to internally cut a hollow piling 100 substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to cut through up to a circumference of a piling 100; 
a housing 81 having a cavity to receive the hydraulic fluid, the housing having at least two-cylinder walls; 
at least two piston assemblies 82 slidably disposed within the at least two-cylinder walls configured to extend from the at least two-cylinder walls in response to the introduction of pressurized hydraulic fluid into the housing cavity; and 
a blade (83, 84) fixedly and interchangeably attached at a radially distal end of each of the at least two piston assemblies, 
wherein the blade is configured to apply a cutting force to a hollow piling only from a single through the extension of the slidably disposed at least two piston assemblies,
wherein the assembly is configured so that as the blade extends through the at least two-cylinder walls, a cutting force is applied to an encountered internal piling wall to cut through in a single extension of the piston assembly,
wherein the blade cutting edges combine to form a single planar cutting surface to cut through up to the entire circumference of the entire piling.
See Figs. 2 and 4.
Kim does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.  See Fig. 5A.
The piston in Kim is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Kim interchangeably coupling to the pistons so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.
As to the limitation of the housing having two-cylinder walls, the cylinder 81 has a cylinder shape which forms in inner cylinder wall for housing the piston 82 and an outer cylinder wall.
As to the limitation “a cutting force is applied to an encountered internal piling wall to cut through in a single extension of the piston assembly”, the device is capable of cutting through a pipe having a thin wall.
Regarding claims 2, 10, and 11, Kim teaches the invention substantially as claimed except for the fluid supply in a range between 5,000-20,000psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim in a range between 8,000-20,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Kim teaches the invention substantially as claimed except for the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Kim teaches the invention substantially as claimed except for the stroke of the piston up to 4.5 inches. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the stroke of the piston in Kim up to 4.5 inches for cutting pipes with different diameters.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 7, the shaded area of the piston defines a stop.
Regarding claim 9, the vertical base of the triangle defines steps.
Regarding claim 13, Kim teaches two cutting units each with a cylinder and a piston.
Trudeau teaches a cutting assembly having 12 cutting units with blades (236a, b) arranged overlap which are more than two cutting units for increasing cutting length of the cutting assembly. Blade edges are adjacent to each other. See Figs. 2A, 3A, and 4A.
To provide 5 cutting units or 12 cutting units would be within the knowledge of one skilled in the art since it depends on the size of the pipes to be cut.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting assembly in Kim by providing five cutting units with blades arranged overlap for increasing cutting length of the cutting assembly.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Trudeau et al. (9,038,723), hereinafter Trudeaux as applied to claim 1 above, and further in view of Perkins et al. (3,992,777), hereinafter Perkin.
Regarding claim 3, Kim teaches the invention substantially as claimed except for the detail of the housing and the piston in which the piston having a fixed sealing ring on the cylindrical wall and at least one sealing ring on the piston, and a second hydraulic supply positioned between the fixed sealing ring and the piston sealing ring.
Perkin teaches hydraulic cutting assembly comprising a piston 33 having at least one sealing ring (34A), a fixed piston sealing ring (34B) on a cylindrical wall of a housing 29, and a second hydraulic supply (end of conduit 53) between the fixed piston sealing ring and the piston sealing ring.  See Fig. 1.  The arrangement of the sealing ring on the piston, the fixed piston sealing ring on the cylindrical wall, and the second hydraulic supply facilitates reciprocating movement of the piston between a cutting position and a retracted position.  
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide piston sealing rings and a fixed piston sealing ring, and a second hydraulic supply as taught by Perkin to the piston and the housing in Kim for facilitating reciprocating movement of the piston between a cutting position and a retracted position.
Regarding claim 4, Kim teaches the invention substantially as claimed except for the fluid supply up to 5,000 psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim that can supply pressure up to 5,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Chin (2014/0112722) in view of Trudeau et al. (9,038,723), hereinafter Trudeau.
Regarding claim 12, Chin teaches an assembly to crimp a hollow piling substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply (62, 64) configured to supply enough force to crimp through up to a circumference of a piling 32; 
a housing 46 having a cavity to receive the hydraulic fluid,
the housing 46 having at least two-cylinder walls; 
at least two piston assemblies (77, 79, 81) slidably disposed within the at least two-cylinder walls configured to extend from the at least two-cylinder walls in response to the introduction of pressurized hydraulic fluid into the housing cavity; 
attached at a radially distal end of the at least two piston assemblies one of a fixedly attached interchangeable crimping or fixedly attached interchangeable cutting blade (tips of 77, 79, 81), wherein the fixedly attached interchangeable cutting blade is configured to extend through the at least two-cylinder walls when a cutting force is applied to an encountered piling wall; and 
wherein the fixedly attached interchangeable crimping blade has a rounded edge to crimp the entire circumference of the piling along a single plane when a crimping force is applied to an encountered piling wall.
See Figs. 1 and 2, and para. [0037].
Chin does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.  See Fig. 5A.
The piston in Chin is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Chin interchangeably coupling to the pistons so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.
As to the limitation of the housing having two-cylinder walls, the cylinder 81 has a cylinder shape which forms in inner cylinder wall for housing the piston 82 and an outer cylinder wall.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect the combination of Kim and Trudeau, the use of reusable blades is known in the art. To replace the fixed blades in Kim with the replacable blades as taught in Trudeau does not change the function of the assembly in Kim.  Therefore, the combination of Kim and Trudeau is proper.
Regarding Applicant’s argument with respect to Chin that the device makes a single crimp along a single circumference of the pile, this argument is not persuasive.  Claim 12 calls for “to crimp the entire circumference of the piling along a single plane”.  No where in claim 12 calls for a single crimp and a single circumference of the pile.  The blades in Chin arranged in layers.  Each layer defines a plane.  Therefore, the knobs formed by each layer of the blades are on a single plane.
Regarding Applicant’s argument with respect to the device of claim 1 not requiring the rotation of the device for cutting, this argument is not persuasive.  Claim 1 is an apparatus claim but not a method claim.  Therefore, the additional step of rotating does not make claim 1 unobvious over Kim.  Furthermore, the device in Kim is capable of making a through cut without the rotation of the device in a thin pipe.  It is noted that claim 1 does not define type of pipes that the claimed device works on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724